Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered March 18, 2011, convicting him of robbery in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court engaged in “premature deliberations,” and thus violated CPL 320.20 (3), is without merit. Contrary to the defendant’s contention, the record does not indicate that the Supreme Court deprived the defendant of the opportunity to offer evidence and deliver a summation (see CPL 320.20 [3] [b], [c], [d]; People v Bright, 256 AD2d 50 [1998]; People v Lloyd, 210 AD2d 163, 163 [1994]; see also People v Roach, 84 AD3d 1734, 1735 [2011]). Balkin, J.P., Leventhal, Austin and Roman, JJ., concur.